Citation Nr: 1029718	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claim.


FINDING OF FACT

The Veteran's lower back disorder was incurred in, or caused by, 
his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower 
back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  In this decision, the Board grants service 
connection for a lower back disorder.  This award represents a 
complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he injured his lower back in service 
while jumping off a truck during training and in a motor vehicle 
accident that occurred when his truck spun and hit the railing on 
the side of the bridge.  At his May 2010 hearing, he testified 
that his symptoms of back pain have been continuous since 
service, but that he did not seek additional treatment until 2006 
or 2007.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a); 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by showing evidence of the existence of a 
chronic disease in service, or during an applicable presumption 
period under 38 C.F.R. § 3.307, and present manifestations of the 
same chronic disease.  Or, when a chronic disease is not present 
during service, service connection can also be established by 
showing evidence of continuity of symptomatology.  38 C.F.R. § 
3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

At the March 2008 VA examination, the examiner diagnosed the 
Veteran with lumbosacral spine degenerative disc disorder.  X-
rays showed some sclerosis of the bilateral L5-S1facet joints.  
The Veteran's private physician submitted a statement dated March 
2010 providing a diagnosis of chronic pain of the lumbar spine 
possibly caused by facet sclerosis or sacroiliac joint pathology.  
Therefore, the medical evidence of record shows that the Veteran 
currently suffers from a degenerative disorder of the spine.     

The Veteran's service treatment records include a medical 
prescreening form, dated May 1995, which records that the Veteran 
reported had no back trouble at the time of entry into service.  
His records also contain a emergency care and treatment report 
dated April 1996 showing treatment for neck pain in the cervical 
spine after a motor vehicle accident where the rear passenger 
corner struck a guard rail.  Subsequently, his service treatment 
records also show regular treatment for lower back pain in 
September 1996, February 1997, May 1998, and March 1999.  The 
initial complaint in September 1996 notes that the Veteran 
experienced pain while unloading a container, but was uncertain 
as to the source of the injury.  Subsequent complaints continued 
to involve pain upon lifting or other exertion.  

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disabilities and 
service, it is the responsibility of the Board to assess the 
credibility and weight given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  Here, the VA examiner and the 
Veteran's each proffered differing opinions on the etiology of 
the Veteran's disabilities.  

The March 2008 VA examiner reviewed the claims file and examined 
the Veteran.  She noted that he was treated for episodes of back 
spasms in 1977 [sic], 1998, and 1999, and provided the opinion 
that his current back condition was less likely than not related 
to his military service because his symptoms appeared to be 
resolved for eight years after leaving the military as he did not 
seek additional treatment until 2007.  

In March 2010, the Veteran's private physician submitted a 
statement which reviewed the Veteran's medical history, including 
the report of the March 2008 VA examiner, symptoms, and findings 
upon physical examination.  He also provided the opinion that 
based on the records reviewed and the testimony provided by the 
Veteran, his chronic pain of the lumbar spine is more likely than 
not casually related to cumulative isolated type injuries 
throughout service from 1995 to 1999.  

The VA examiner's opinion is less probative than the private 
physician's opinion due to the greater degree of expertise of the 
private physician and the more complete history provided by the 
private physician, which took the Veteran's account into 
consideration.  The VA examiner reasoned that the Veteran's back 
problems had been resolved upon separation from service because 
there were no records of treatment prior to 2007.  The 
examination notes do not indicate whether the Veteran reported 
continuous symptomatology at the time of the examination, but he 
testified at his May 2010 hearing that his symptoms of back pain 
were continuous since service.  Therefore, the examiner was 
either not aware of the all relevant information at the time the 
opinion was provided, or did not take the Veteran's reported 
symptomatology into consideration.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301-304 (2008) (holding that the Board 
must consider whether the examiner had sufficient facts and data, 
and provided sufficient reasoning in assessing its probative 
value).  

Furthermore, the VA examiner is a nurse practitioner while the 
Veteran's private physician specialized in physical medicine and 
rehabilitation as a Fellow of the American Academy of Physical 
Medicine and Rehabilitation and Fellow of the American Academy of 
Emergency Medicine.  The Board may accord greater weight to an 
opinion of a specialist when the matter under consideration 
requires a relatively higher level of training or expertise for 
an opinion to constitute competent evidence.  Black v. Brown, 10 
Vet. App. 279, 283-84 (1997).  Therefore, the opinion of the VA 
examiner is less probative than the opinion of the private 
physician due to the completeness of the information reviewed and 
reasoning provided by the private physician and his relatively 
greater expertise.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
(holding that where there are several medical opinions of record 
evaluating the relationship between the Veteran's current 
disabilities and service, it is the responsibility of the Board 
to assess the credibility and weight given to the evidence).  

Furthermore, service connection can also be established under 38 
C.F.R. § 3.303(b) when there is treatment for a disorder in 
service and evidence of continuity of symptomatology since 
service.  The Veteran's assertion that he has experienced 
continuous back pain since service constitutes competent evidence 
of continuity of symptomatology.  Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005) (holding that a lay person is 
competent to testify as to symptoms of pain).  The Veteran's 
testimony is credible.  It is facially plausible that he 
experienced continuing back pain since service and his account of 
not seeking medical treatment until 2007 is consistent with the 
history taken by the VA examiner, which notes that the Veteran 
did not seek treatment until he experienced a flare-up in October 
2007.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
and lay testimony of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  The evidence establishes a 
current diagnosis of a degenerative disorder of the lower spine, 
several instances of treatment for a back disorder were noted in 
service, the Veteran has given credible testimony of continuous 
symptoms of back pain since service, and competent medical 
evidence indicates that there is causal relationship between the 
present disability and the injuries incurred during service.  
Accordingly, the Board resolves any doubt in the Veteran's favor 
and finds that the evidence supports service connection for a 
lower back disorder.  38 C.F.R. § U.S.C.A. § 5107(b).  The appeal 
is granted. 


ORDER

Service connection for a lower back disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


